The indictment in this case charged the defendant with the offense of assault with intent to murder upon one John J. Hurst. He was duly arraigned, and issue was joined upon his plea of not guilty. The jury returned a verdict of guilty of an assault and battery, and assessed a fine against him of $375, and judgment was pronounced accordingly. From this judgment he appeals. The appeal is upon the record proper, there being no bill of exceptions, and it is certified to this court that the time for filing same has expired. As the law requires, we have searched the record for error apparent thereon and find none. It follows that the judgment appealed from must be affirmed. Affirmed.